  Case 1:04-cr-00385-LMB Document 507 Filed 07/17/20 Page 1 of 2 PageID# 3288



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA                      )
                                               )
              v.                               )
                                               )        CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,                                )
                                               )
              Defendant.                       )

                Government’s First Proffer to Supplement the Record as to the
                  Defendant’s Emergency Motion for Bail Pending Appeal

       In light of new factual developments, the government makes the following proffer to the

Court and to defense counsel:

          On July 17, 2020, the undersigned learned from counsel at the Bureau of Prisons and the
           U.S. Attorney’s Office for the District of Colorado that a staff member who works at the
           Federal Correctional Institution at FCC Florence has tested positive for COVID-19.

          The staffer in question was last present at FCC Florence on July 16, 2020.

          The staff member works at FCI Florence, which, while within the FCC Florence
           complex, is separate from the ADX facility where the defendant is housed.


                                              Respectfully submitted,

                                              G. Zachary Terwilliger
                                              United States Attorney


                                        By:                       /s/
                                              Daniel T. Young
                                              John T. Gibbs
                                              Gordon D. Kromberg
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Office: (703) 299-3700
                                              Fax:     (703) 299-3980
                                              Email: daniel.young@usdoj.gov
                                                       john.gibbs@usdoj.gov
                                                       gordon.kromberg@usdoj.gov
  Case 1:04-cr-00385-LMB Document 507 Filed 07/17/20 Page 2 of 2 PageID# 3289



                                        Certificate of Service

       I certify that July 17, 2020, I electronically filed a copy of the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record.




                                           By:                         /s/
                                                 Daniel T. Young
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 2100 Jamieson Avenue
                                                 Alexandria, Virginia 22314
                                                 Office: (703) 299-3700
                                                 Fax:     (703) 299-3980
                                                 Email: daniel.young@usdoj.gov




                                                   2
